Per Curiam,
The various questions involved in this appeal were carefully passed upon by the court below in a well considered opinion, dismissing the exceptions to the report of the auditor making distribution of the balance in the hands of the assignee. The questions involved are all fully discussed and the authorities, upon which the several conclusions rest, are cited. We can add nothing, by further discussion, which would make more clear the grounds upon which the conclusions of the court below rest. We are all of the opinion that the judgment should be affirmed.
The ninth assignment of error Imre relates to the admission of the evidence of C. Reese Eby, Esq., by the auditor. It does not seem to have been raised in the court below but the grounds upon which it was received are fully vindicated in the opinion of the court below as to the contention of the appellant that the assignment b}’- Eby to Heidlebach could not be collaterally attacked.
The assignments of error are all overruled and the decree affirmed.